MEMORANDUM **
Bonifacio Ramirez-Adan, a native and citizen of Mexico, appeals the district *983court’s denial of his habeas corpus petition, filed pursuant to 28 U.S.C. § 2241, challenging the denial of suspension of deportation. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253. We review de novo a district court’s denial of a petition for writ of habeas corpus, Taniguchi v. Schultz, 303 F.3d 950, 955 (9th Cir.2002), and we affirm on other grounds.
The district court improperly determined that it lacked jurisdiction to consider Ramirez-Adan’s habeas petition contending that the BIA’s extreme hardship finding was not made in accordance with the law. See Gutierrez-Chavez v. INS, 298 F.3d 824, 828 (9th Cir.2002).
REVERSED and REMANDED for further proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the *983courts of this circuit except as provided by Ninth Circuit Rule 36-3.